Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been amended and currently, claims 1-16 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4858447.
Regarding claim 1,   Hogland discloses a knitted cloth on a first side of the flexible abrasive product (Element 2 on a first side of an abrasive product, Fig 4); grinding agents applied on a second side of the flexible abrasive product facing the first side (grinding agent 7 applied to the second side of the abrasive product , Fig 4); a plurality of loops protruding from the knitted cloth and from the first side (loops 10 , Fig 4)
However, Hogland does not disclose each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the knitted cloth; wherein the bottom half arcs are interlaced in the knitted cloth , and the protruding heads of the loops are interconnected with one another outside of the knitted cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth. 
Matsuda teaches a loop configuration for a hook and loop on a knitted fabric (elements 14-16 knitted into foundation web 17) having loops P having a pair of bottom half arcs and a protruding head being interconnected with one another outside the knitted cloth (Fig 1).


    PNG
    media_image1.png
    857
    1456
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the loop and cloth disclosed by Hogland to have further incorporated each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth as taught by Matsuda in order to provide a mechanically strong loop chain structure which is highly positionally stable and resistant to crushing out of shape.(2:60-63)
Regarding claim 2, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the bottom half arcs of each loop are at least spaced by one stitch row of the cloth and preferably by two stitch rows of the cloth. (Fig 1 )
Regarding claim 3, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads alternatively span one stitch row in the course direction of the cloth. (Fig 1)
Regarding claim 4,   Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads of the loops are interconnected by being knitted to one another in the wale direction of the cloth, preferably by chaining protruding heads which succeed one another in the wale direction of the cloth.  (Fig 1 showing interconnected loops by chaining showcasing a portion of the chain shape)
Regarding claim 5,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads are interconnected by threading the protruding head of one loop through the protruding head of another loop which precedes the one loop in the wale direction of the cloth.  (Fig 1 wherein the protruding heads are interconnected by threading the protruding head of one loop through the protruding head of another loop which precedes the one loop in the wale direction of the cloth)
Regarding claim 6,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding head of each loop comprises two leg portions respectively connecting to the bottom half arcs and a top arc connecting the two leg portions, wherein the leg portions extend in a direction away from the cloth and the first side, the top arc is arranged essentially horizontally to the cloth, and the protruding heads of the loops are connected to one another at their top arcs.  (Fig 1)
Regarding claim 7, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  However, Hogland in view of Matsuda does not disclose the protruding head has a contour length of 4 mm to 500 mm, and preferably 6 mm to 80 mm. It would have been an obvious matter of
design choice to the protruding head has a contour length of 4 mm to 500 mm, and preferably 6 mm to 80 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art which in this case would enable enough of the loop to extend outwardly so that hooks easily engage the loops during the fastening process. 
Regarding claim 12, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the cloth is warp or weft knitted, preferably in the form of an atlas, tricot or cord binding. (Figs 1) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated Matsuda’s cloth configuration in order to provide a stretchable tape that is highly economical and efficient. (1:30-34) 
Regarding claim 13,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 12.   Furthermore, Matsuda teaches the cloth further comprises a plurality of regularly arranged openings in the form of through holes. (the cloth would have regularly arranged openings due to structure shown in Fig 1)
Regarding claim 14, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 1.  Furthermore, Hogland discloses a pliable intermediate layer which is arranged between the grinding agents and the cloth (portion 3, Fig 4)
However, Hogland in view of Matsuda fails to disclose the pliable intermediate layer being preferably formed of a non-woven material, a foam material, a fabric material or combinations thereof. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the pliable intermediate layer being preferably formed of a non-woven material, a foam material, a fabric material or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in order to allow dust to pass through and permeate fluid therethrough.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4858447 in view of Ott, US4609581.
Regarding claim 8,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  However, Hogland in view of Matsuda the loops are formed by loop yarns which are interlaced in the cloth. 
Ott teaches an abrasive sheet material having loop attachment means wherein the loops are made with strong yarn, and preferably textured multifilament yard. (2:4-9)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invneiton ot have modified the loops disclosed by Hogland in view of Matsuda to have further incorporated loops that are formed by loop yarns which are interlaced as taught by Ott in order to forms many more potential anchoring loops. (2:4-9)
Regarding claim 9, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8.  However, Hogland in view of Matsuda and further in view of Ott the loop yarns are man made or natural fibers comprising flat yarns, texturized yarns,  magnetizable metallic or hydrophilic yarns and/or combination thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated loop yarns are man made or natural fibers comprising flat yarns, texturized yarns,  magnetizable metallic or hydrophilic yarns and/or combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice which would provide desired strength, stretch ability, or mechanical properties.
Regarding claim 10,   Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8. Furthermore, Matsuda teaches the loop yarns are warp or weft knitted into the cloth, preferably in the form of an atlas , tricot , pillar, or cord binding or combination thereof.(Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated the loop yarns to be warp or weft knitted into (2:28-31) 
Regarding claim 11, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8.  Furthermore, Ott teaches the loop yarns are monofilament and/or multifilament yarns and combinations thereof.  (2:4-9)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4858447 in view of Young, US3703739.
Regarding claim 16, Hogland discloses a knitted cloth on a first side of the flexible interface (Element 2 as an interface having a first side facing the abrasive portion, Fig 4); a plurality of loops protruding from the cloth and from the first side (loops 10 , Fig 4)
However   Hogland does not disclose attachment means arranged on a second side of the flexible interface facing the first side, the attachment means being configured to be engageable to abrasive products; each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth. 
Matsuda teaches a loop configuration for a hook and loop on a knitted fabric (elements 14-16 knitted into foundation web 17) having loops P having a pair of bottom half arcs and a protruding head being interconnected with one another outside the knitted cloth (Fig 1).


    PNG
    media_image1.png
    857
    1456
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the loop and cloth disclosed by Hogland to have further incorporated each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth as taught by Matsuda in order to provide a mechanically strong loop chain structure which is highly positionally stable and resistant to crushing out of shape.(2:60-63)
Furthermore,  Young teaches an interface layer (for instance portion 22, Fig 1)  having two fastening portions on each side  wherein one side of the interface layer is capable of engaging an abrasive element(such as element 23). (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interface layer disclosed by Hogland in view of Matsuda to have further incorporated an attachment means on the first side of the interface layer as taught .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitation “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends” has failed to render the claimed invention obvious or anticipated. For instance, US5373712 disclosing a warp knitted cloth having loop fastening portion as best shown in Figures 1 and 5. However, ‘3712 fails to disclose “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends”. Further search and consideration has failed to result in possible prior art where a cloth with loop fastening portion having an abrasive layer comprising filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends. Therefore for the reasons above claim 15 contains allowable subject matter. 
Response to Arguments
Applicant’s arguments, see Page 8, filed 07/20/2021, with respect to the rejection(s) of claim(s) 1 and  16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoglund, US8206202 in view of Matsuda, US4858447.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723